Exhibit 10.1

Execution Copy

MANAGEMENT AGREEMENT

MANAGEMENT AGREEMENT (this “Agreement”) made as of March 27, 2019 (the
“Effective Date”), between POSITIVE PHYSICIANS INSURANCE COMPANY, a Pennsylvania
stock insurance company (“Positive”), and its parent POSITIVE PHYSICIANS
HOLDINGS, INC., a Pennsylvania corporation (“Holdings”), solely with respect to
Section 1 and Section 12 (Positive and Holdings together the “Positive Parties”
and each a “Positive Party”), one the one hand, and DIVERSUS MANAGEMENT, INC., a
Pennsylvania corporation (“Management Company”), and its parent DIVERSUS INC., a
Delaware corporation (“Diversus”) (Management Company and Diversus together the
“Diversus Parties” and each a “Diversus Party”), on the other hand.

W I T N E S S E T H:

WHEREAS, Positive is a stock insurance company that is engaged in the business
of providing medical professional liability insurance to physicians and other
healthcare providers in the Commonwealth of Pennsylvania and certain other
jurisdictions.

WHEREAS, Management Company is in the business of providing insurance-related
administrative and management services to related and unrelated insurance
companies.

WHEREAS, Positive is a wholly-owned subsidiary of Holdings.

WHEREAS, Management Company is a wholly-owned subsidiary of Diversus.

WHEREAS, Positive is the successor to the businesses conducted by Positive
Physicians Insurance Exchange, Professional Casualty Association, and
Physicians’ Insurance Program Exchange (collectively, the “Exchanges”), each
formerly a Pennsylvania reciprocal insurance exchange that converted into stock
form and merged their operations into Positive.

WHEREAS, Management Company is the successor to the businesses conducted by
Specialty Insurance Services, LLC, Professional Third Party, L.P., and
Physicians’ Insurance Program Management Company (collectively, the “AIF’s”),
which had provided insurance-related administrative and management services as
attorneys-in-fact to the Exchanges and which merged their operations into the
Management Company.

WHEREAS, the Positive Parties and the Diversus Parties desire to enter into this
Agreement to (a) replace the attorney-in-fact agreements that formerly had been
in place between the AIF’s and the Exchanges, and (b) set forth their mutual
understanding and agreement regarding the terms and conditions upon which
Positive will engage Management Company to provide insurance related
administrative and management services for Positive, and Management Company will
accept such engagement and provide such services for Positive.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties agree as follows:

1. Engagement to Provide Services; Acceptance of Engagement. Positive hereby
engages Management Company to provide the Services (as defined in Section 2),
and

 

1



--------------------------------------------------------------------------------

Execution Copy

 

Management Company hereby accepts such engagement and agrees to provide the
Services to Positive, in each case on the terms and conditions set forth in this
Agreement. Holdings and Diversus each affirm the aforesaid engagement and
covenant and agree that neither shall take any action or omit to take any action
that would have the effect of interfering with the full and faithful performance
of this Agreement by their respective subsidiary. For all Services performed by
Management Company hereunder, Management Company shall identify the person
providing the Services, including any subcontract party as provided in
Section 13(f), and the nature of the Services provided by such person or
subcontract party. Management Company shall obtain and maintain during the term
of this Agreement all licenses and approvals required to be held by Management
Company to perform the Services hereunder and shall make all required filings
with the Pennsylvania Insurance Department and all other governmental
authorities having regulatory authority over Management Company in connection
with the performance of such Services. Management Company shall provide
satisfactory evidence of such licensure to Positive within two (2) business days
of Positive’s request therefor.

2. Services. Management Company agrees to provide sufficient personnel,
equipment, computer software, and supplies, either directly or indirectly
through outsource or subcontract parties as provided in Section 13(f), so that
Management Company can perform or provide for the performance of the following
administrative and management services which may be necessary or required in
connection with the business and operations of Positive (collectively, the
“Services”), subject to Positive’s reserved powers as described in Section 3,
rights as described in Section 9, and certain clarifications and adjustments as
described in Schedule C:

(a) The administration and management of the day-to-day insurance business of
Positive including, without limitation, administration and management of
underwriting and claims, and reporting with respect to business operations (for
avoidance of doubt, programming costs with respect to business operations and
reporting shall be an obligation of Management Company);

(b) The solicitation, receipt and processing of applications for insurance and
the investigation and analysis of the desirability of risks involved with
applications for insurance in accordance with the underwriting policies and
standards (the “Underwriting Policies and Standards”) set forth on Schedule A
attached hereto and incorporated herein by this reference, as such Schedule A
may be modified, amended, restated, or supplemented, in writing, from
time-to-time by the by the board of directors of Positive (the “Positive
Board”);

(c) For those applications approved by Positive pursuant to Section 3, the
issuance of policies and binders of insurance for Positive in accordance with
the Underwriting Policies and Standards; provided, however, that in all events
Positive shall have the right to approve all policies of insurance and to cancel
or nonrenew any policy of insurance, subject to the applicable laws and
regulations concerning the cancellation and nonrenewal of insurance policies and
any policies or guidelines adopted by the Positive Board from time to time;

(d) The collection, receipt and accounting for all funds received as payments of
insurance premiums, contributions to surplus and other receipts of Positive,
which such funds shall be timely deposited (in no event more than five business
days) in a bank account or bank

 

2



--------------------------------------------------------------------------------

Execution Copy

 

accounts maintained in the name of Positive in accordance with such policies and
standards as may be established from time to time by Management Company and
approved by the Positive Board; the establishment and monitoring of loss
reserves in accordance with sound insurance and actuarial practices and
procedures and any policies or guidelines adopted by the Positive Board from
time to time; the maintenance of all funds of Positive in accordance with
applicable law and the investment of Positive’s investable assets in accordance
with applicable legal requirements and the advice or instructions of any
investment advisors retained from time to time by Management Company on behalf
of Positive and any policies or guidelines adopted by the Positive Board or the
investment committee thereof from time to time; provided, however, that in all
events (i) Management Company will ensure that all funds payable to Positive are
directed to an account owned by Positive and not deposited or held in any
account of Management Company and (ii) will render accounts to Positive
detailing all transactions, including providing a monthly report of all deposits
into and withdrawals from each bank account maintained in the name of Positive
on not less than a monthly basis or as requested by Positive from time to time

(e) The establishment and maintenance for Positive of all financial, accounting,
and other business records required by applicable laws and regulations and
generally accepted insurance and accounting practices and in accordance with
such policies and standards as may be established from time to time by
Management Company with the approval of the Positive Board, including an annual
audit at the expense of Positive, in accordance with Generally Accepted
Accounting Principles (“GAAP”) and applicable statutory accounting principles
(“SAP”); and the preparation for and on behalf of Positive of all reports
required by governmental and nongovernmental regulatory and supervisory
authorities (for avoidance of doubt, including the preparation of financial
statements of Positive in accordance with GAAP and SAP); provided, however, that
in all events separate records of business written by Management Company will be
maintained;

(f) Subject to Section 11, the placement of such reinsurance as is required by
law or by sound and accepted insurance and business practices, the payment of
premiums and commissions therefor at the expense of Positive, the maintenance
for Positive of all necessary records in connection with such reinsurance, the
submissions of claims to the reinsurers, and the taking of all actions required
or permitted by such reinsurance;

(g) The provision and maintenance, directly or indirectly through a third party
claims administrator pursuant to the terms of the Ancillary Agreements, of
adequate claims administration and supervision and facilities for the oversight
and timely processing of all claims, notices and proofs of loss against Positive
and for the timely adjustment, settlement, and payment of claims on behalf of
and at the expense of Positive subject to the policies and guidelines
established by the Claims and Litigation Committee (defined below) and/or the
Positive Board, including the employment or retention, on terms and conditions
acceptable to Positive in its sole discretion, of a litigation manager or
managers, claims adjusters, attorneys and such other professional and other
personnel to handle claims on behalf of Positive, it being understood that all
“Adjusting and Other Expense” (formerly called “unallocated loss adjustment
expenses (ULAE)”) shall be borne by Management Company and all “Defense and Cost
Containment Expense (formerly called “allocated loss adjustment expenses
(ALAE)”) shall be borne by Positive. The aforesaid terms shall have the meanings
assigned thereto in the National Association of Insurance Commissioners’
Accounting Practices and Procedures Manual (the “NAIC Accounting Manual”);

 

3



--------------------------------------------------------------------------------

Execution Copy

 

(h) The retention of investment advisors for and on behalf of Positive at the
expense of Positive and on terms and conditions acceptable to the Positive Board
or the investment committee thereof from time to time;

(i) The preparation of mailings, website, advertisements, newsletters and other
promotional materials and related expenses for and on behalf of Positive and at
the expense of Positive in accordance with such policies and standards as may be
established from time to time by Management Company and/or the Positive Board
(for avoidance of doubt, marketing employees and any marketing expenses incurred
related to the solicitation of business shall remain a cost of Management
Company);

(j) The monitoring of the legal affairs of Positive, including (i) compliance
with applicable legal requirements and obtaining and maintaining all license and
approvals required to be obtained and maintained by Positive, (ii) the making of
all required filings with the Insurance Department of the Commonwealth of
Pennsylvania and all other governmental authorities having jurisdiction over
Positive and (iii) ensuring that the Management Company and all agents and other
third party service providers to Positive have and maintain the necessary
licenses or approvals required to performs the services required by such
parties;

(k) The appointment, supervision and termination of agents on behalf of Positive
and the payment to them from time to time of appropriate commissions, at the
expense of Positive, for insurance coverages placed with Positive in such
amounts as shall be determined by Management Company in accordance with the
policies and guidelines adopted by the Positive Board from time to time, which
shall include, without limitation, requirements that Positive’s agents meet the
Service Levels (defined below) applicable thereto, it being understood that the
Management Company or an affiliate thereof may itself act as an agent of
Positive pursuant to the terms of the existing agent agreement between the
Management Company and the Exchanges, as the same may be modified from time to
time by mutual agreement of the parties;

(l) Subject to the oversight and direction of the Positive Board and/or the
Claims and Litigation Committee, the commencement and defense, at the expense of
Positive, of legal and administrative proceedings brought by or against Positive
including acceptance of service of process on behalf of Positive, entering legal
appearances on behalf of Positive and the compromise, prosecution, defense and
settlement of losses and claims subject to Section 7;

(m) the provision of two officers of the Management Company acceptable to
Positive in its sole and absolute discretion to serve as members of the claims
and litigation committee of Positive (the “Claims and Litigation Committee”),
which committee shall be comprised of two officers of the Management Company and
two officers of Positive (one of which shall be the chairman of such committee
and shall break any deadlocks among the members of such committee) and shall set
the claims and litigation policies of Positive and oversee the administration of
the claims and litigation process of Positive, subject to the oversight and
direction of the Positive Board; and

 

4



--------------------------------------------------------------------------------

Execution Copy

 

(n) The taking of all such other actions and things as Management Company shall
determine to be necessary, convenient, advisable, or proper in order to
administer and manage Positive’s medical professional liability insurance
business or to otherwise discharge properly and in good faith the
responsibilities and duties of Management Company under this Agreement, subject
to the limitations and approval rights set forth herein and the oversight and
direction of the Positive Board.

3. Reserved Powers.

(a)    Notwithstanding any other provision of this Agreement:

(i) Positive shall maintain oversight for all Services provided to Positive by
Management Company and Positive shall monitor the provision of Services not less
frequently than annually for quality assurance;

(ii) The officers of Positive shall maintain the sole authority to underwrite
(within the meaning of 40 P.S. §322.1) all risks and to make all decisions to
accept or reject risks to be underwritten by Positive, provided that Positive
shall have the right to appoint an Underwriting Committee made up of qualified
individuals with insurance experience who shall have authority accept or reject
risks to be underwritten by Positive;

(iii) Positive shall maintain ownership of the intellectual property, renewal
rights and all other auxiliary rights with respect to the book of business owned
by Positive as of the date hereof;

(iv) the Management Company shall not enter into any agreements with affiliates
of the Management Company (A) on behalf of Positive and/or (B) the costs of
which will be borne by Positive, unless the Positive Board shall have consented
to such agreement in writing;

(v) the Management Company shall, or shall cause AOS or any other litigation
manager engaged on behalf of Positive to, cease to engage on behalf of Positive
any law firms which Positive requests be removed from the panel of firms
handling matters on behalf of Positive; and

(vi) the Management Company shall terminate any agreement with any agent or
other third party service provider not Affiliated with Management Company which
Positive requests be terminated following a determination of a majority of the
Positive Board that such agent or other service provider has not met the
components of the Service Level applicable to such party.

(b) In addition, notwithstanding any other provision of this Agreement to the
contrary, Positive, through their officers and directors or other service
providers, shall retain authority and responsibility for the functions, duties
and responsibilities, and costs and expenses, set forth on Schedule B attached
hereto and made a part hereof.

(c) Positive may suspend the authority granted to the Management Company
hereunder if Positive reasonably believes that a material breach described in
Section 8(d)

 

5



--------------------------------------------------------------------------------

Execution Copy

 

(including, without limitation, a breach of any Service Level) has occurred or
is imminent and until any such event has been cured pursuant to Section 8(d);
provided, that during the suspension of any such authority Positive shall not
have the right to provide a Deficiency Notice under Section 9(b) with respect to
any Service Level in respect of the authority which has been suspended, and
provided further that if the suspension of authority causes the Management
Company to be unable to cure an asserted breach pursuant to Section 8(a), the
cure period pursuant to Section 8(a) shall be tolled until the Management
Company’s authority has been restored.

4. Management Fees.

(a) Fees Defined. As compensation for the Services to be performed by Management
Company on behalf of Positive as set forth in Section 2 hereof, Positive agrees
to pay to the Management Company fees composed of the sum of the following two
components (collectively, the “Management Fees”), determined and paid as
provided in this Section 4:

(i) Base Management Fee. A fee (the “Base Fee”) based upon a percentage of
Positive’s gross written premiums, less return premiums, during the respective
periods set forth in the following table.

 

Period

  

Percentage

Effective Date to March 31, 2020    Twelve percent (12%) April 1, 2020 to
March 31, 2021    Eleven percent (11%) April 1, 2021 to March 31, 2022    Ten
percent (10%) April 1, 2022 and thereafter    Nine percent (9%)

The reduction in the Base Fee that is scheduled to begin April 1, 2020 is the
“Base Fee Stepdown.” Notwithstanding the foregoing, if by March 31, 2020,
Holdings has not closed upon the acquisition of one or more other insurance
entities that become subject to this Agreement as provided in Section 12(b)
below and that have total additional gross written premium of $10,000,000 on an
annual basis, the Base Fee Stepdown will be deferred to begin on April 1, 2021
instead of April 1, 2020.

(ii) Performance Fee. A fee reflecting the profitability of Positive (the
“Performance Fee”), which shall be based upon the combined ratio (as defined in
the NAIC Accounting Manual) of Positive, computed on a rolling twelve-month
basis and in accordance with “Modified SAP” (as defined below). Such Fee shall
be paid quarterly as described in Section 4(d) below according to the following
formula:

Performance Fee = 0.25 x 0.33 x (100 – CR*) x net earned premium

 

6



--------------------------------------------------------------------------------

Execution Copy

 

*CR = Positive’s combined ratio (to be calculated in accordance with SAP as
adjusted as described in the definition of Modified SAP) for the relevant period
prior to paying the Performance Fee. Positive’s combined ratio will be
determined without regard for any benefit that Positive has realized or may
realize under the adverse development reinsurance coverage procured by Positive
in connection with the conversion of the Exchanges and their merger with and
into Positive.

In determining the Performance Fee and applying the foregoing formula, the
following rules shall apply:

(A) If the foregoing formula yields a negative number, then zero Performance Fee
shall be due for such year, but the Management Company shall not owe the
resulting negative number to Positive.

(B) Any New Holdings Insurer (as defined in Section 12) shall, from and after
the closing of the acquisition of such New Holdings Insurer, be included in this
Agreement as provided by Section 12(b) below and in the combined ratio
calculations above, subject, however, to the adjustments in following paragraph
(C).

(C) For purposes of determining the combined ratio of Positive, (i) in the event
of an acquisition of a New Holdings Insurer (for purposes of this Section 4, a
“Target”) in which Positive employs Target employees, assumes Target leases or
real estate, or otherwise assumes all or a portion of the operating expenses of
the Target (“Target Overhead”), or Target Overhead is maintained within the
Target entity, and (ii) the expense ratio of Positive increases as the result of
such acquisition, then for a period of one year after the closing of such
acquisition, the combined ratio used in the Performance Fee formula shall
utilize the expense ratio of Positive assuming the acquisition had not occurred
(i.e. neither the revenues nor the Target Overhead relating to such Target will
considered in calculating the combined ratio of Positive for such period).

(D) “Modified SAP” shall mean SAP as applied in the preparation of Positive’s
NAIC annual statements with the following adjustments:

1.    The Base Fee, which is paid as a percentage of gross written premium at
the time of premium payment, will be recorded as an expense ratably as the
premium is earned. The premium is earned using SAP over the policy “in force”
period. The initial non-expensed management fee is recorded as a deferred asset
on the Positive balance sheet and is amortized against earned premium. For
avoidance of doubt, for purposes of calculation of the combined ratio, such
fee’s contribution to the combined ratio shall be calculated with respect to net
earned premium.

2.    Commissions paid to agents and brokers, which are paid as a percentage of
gross written premium at the time of premium payment, will be recorded as an
expense ratably as the premium is earned. The premium is earned using SAP over
the policy “in force” period. The initial non-expensed commission is recorded as
deferred acquisition cost on the Positive balance sheet and is amortized against
earned premium. For avoidance of doubt, for purposes of calculation of the
combined ratio, such fee’s contribution to the combined ratio shall be
calculated with respect to net earned premium.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

3.    Premium Taxes paid at the time of the issuance of the insurance policy
will be recorded as an expense ratably as the premium is earned. The premium is
earned using SAP over the policy “in force” period. The initial non-expensed
premium tax is recorded as a deferred tax asset on the Positive balance sheet
and is amortized against earned premium. For avoidance of doubt, for purposes of
calculation of the combined ratio, such fee’s contribution to the combined ratio
shall be calculated with respect to net earned premium.

4.    With respect to expenses directly incurred with respect to the current
ongoing audit by the Pennsylvania Insurance Department (conducted generally
every 5 years and expected to end in early 2019), 60% of such expenses shall be
allocated in 2018 and 40% in 2019. With respect to expected expenses directly
associated with future audits by the Pennsylvania Insurance Department, such
expected expenses shall be accrued as an expense ratably over a 5 year period.

(b) Impact of Additional Expenses. If (i) Holdings proposes to acquire a Target
and in connection therewith Positive requests that Diversus and/or the
Management Company employ any Target employees, assume Target leases or real
estate, or otherwise assume any Target costs or overhead and Diversus and/or the
Management Company agrees to employ such Target employees, assume such Target
leases or real estate, or otherwise assume such Target costs or overhead (which
Diversus and/or the Management Company may agree to do or decline to do in their
sole discretion), and (ii) in the first full twelve months after the closing of
the acquisition, the amount of such costs borne by the Diversus Parties
following such acquisition exceeds the increase in Management Fees that the
Management Company receives as a result of the acquisition (the “New Business
Deficit”), then the Positive Parties shall pay to the Management Company, as
additional Management Fees, the full amount of the New Business Deficit.

(c) Cost of Performing Services. Management Company shall pay all costs of
providing the Services, including, without limitation by reason of
specification, the salaries and benefit expenses of Management Company’s
employees, rent and other occupancy expenses, supplies and data processing, but
excluding any of the expenses of Positive referred to in Section 5 hereof or
expenses that are the responsibility of Positive or Holdings as set forth on
Schedule B. Management Company shall confirm all costs of providing the Services
to be in accordance with the provisions of this Agreement or otherwise
specifically set forth the method or methods to allocate such costs in writing
as mutually agreed by Management Company and Positive.

(d) No Advances; Remittance and Payment of Fees.

(i) Positive shall not advance any funds to Management Company except to pay for
Services defined in this Agreement.

 

8



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Positive will pay the Base Fee to the Management Company monthly, by the
15th day of each month, via wire transfer or intrabank transfer, in an amount
based upon gross written premiums, less return premiums in the preceding month.
Immediately after the end of each month Management Company shall provide
Positive with a statement showing the amount of gross written premium for the
period and calculating the Base Fee in accordance with this Agreement.

(iii) On a quarterly basis upon the completion of the quarterly financial
statements the parties shall calculate the components of the Performance Fee and
shall determine the Performance Fee for the preceding quarter utilizing the
information in such quarterly financial statement. The quarterly payment shall
be equal the Performance Fee calculated using the combined ratio and net earned
premium for the twelve-month period ending on the last day of such calendar
quarter, except (A) if the Effective Date of this Agreement occurs during a
quarter, that quarter shall be ignored and no Performance Fee shall be payable
for such quarter, and (B) the Performance Fee for the first, second, and third
full quarters after the Effective Date shall be based upon the three, six, or
nine month period, as the case may be; provided that (X) for the first quarter
following the Effective Date, the “0.25” in the formula for the Performance Fee
shall be “1.00”, (Y) for the second quarter following the Effective Date, the
“0.25” in the formula for the Performance Fee shall be “0.50” and (Z) for the
third quarter following the Effective Date, the “0.25” in the formula for the
Performance Fee shall be “0.33”. Positive shall pay the provisional quarterly
Performance Fee, if it is due, to the Management Company by the twentieth (20th)
day after the delivery of the aforesaid quarterly financial statement.

(iv) The quarterly provisional Performance Fees shall be subject to adjustment
and true up based upon Positive’s annual audited statutory financial statements,
but with those adjustments made in accordance with Modified SAP. Within ten
(10) days of the completion of Positive’s annual audited statutory financial
statements, the parties shall calculate the components of the Performance Fee
for the preceding year and shall determine the Performance Fee utilizing the
information in such audit report (with appropriate modifications under Modified
SAP). Positive shall pay any additional Performance Fee, if it is due, to the
Management Company by the twentieth (20th) day after the delivery by the
auditors of the aforesaid audit report. Conversely, the Management Company shall
refund any overpayment of the Performance Fee to Positive by the twentieth
(20th) day after the delivery by the auditors of the aforesaid audit report.

5. Payment of Expenses of Positive. Management Company, on behalf of Positive,
shall utilize the funds of Positive to pay all of the expenses of Positive
including, without limitation by reason of specification, losses, defense and
cost containment expenses (f/k/a allocated loss adjustment expenses),
commissions to producers, investment expense, damages, legal expenses, court
costs, taxes, assessments, license fees, the fees of attorneys, actuaries,
accountants and investment and other advisors, fees payable to other vendors
approved by Positive, including AOS and Gateway, governmental fines and
penalties, and surplus, reinsurance premiums and costs, audit fees, and guaranty
fund assessments; provided, that, (a) the Management Company’s authority with
respect to the payment of claims, losses, and defense and cost containment
expenses shall be limited as otherwise provided in this Agreement, and
(b) without the prior written consent of Positive, Management Company shall not
pay any single expense in an amount in excess of $25,000.

 

9



--------------------------------------------------------------------------------

Execution Copy

 

6. Records; Right to Audit.

(a) Management Company shall keep sufficient records for the express purpose of
recording therein the nature and details of the Services, including all
transactions undertaken for Positive pursuant to this Agreement. All books and
records developed or maintained by Management Company under or related to this
Agreement (including, without limitation, all books and records that pertain in
any way to the Services performed by Management Company pursuant to this
Agreement) (collectively, “Books and Records”) shall be owned by Positive and
the exclusive property of Positive, shall be held by Management Company for the
benefit of Positive, and are subject in all respects to the control of Positive;
provided, however, that the Management Company may retain copies of the Books
and Records for the term of this Agreement and for five (5) years thereafter,
following which time such Books and Records shall be destroyed unless otherwise
instructed by Positive. When electronic claims files are in existence, data will
be transmitted on a timely basis and in a form and format that is usable by
Positive. Positive shall have access and the right to copy all accounts and the
Books and Records related to its business in a form usable by Positive, and the
Pennsylvania Insurance Department shall have access to all Books and Records and
bank accounts of Management Company in a form usable to the Department. All
Books and Records shall be retained according to the laws pertaining to the
conduct of examinations. All rights to examine and audit Books and Records shall
survive the termination of this Agreement and shall remain in effect for so long
as either Management Company or Positive has any rights or obligations under
this Agreement.

(b) The Management Company shall provide Positive with detailed calculations of
the components of the Service Levels for each month, in a format acceptable to
Positive, not later than ten (10) days following the end of such month.

(c) The Management Company shall provide such other information as may be
requested by Positive from time to time (including, for avoidance of doubt,
information necessary to review the components of the Service Levels) within
five (5) business days of a request therefor.

7. Settlement of Claims. In connection with the Management Company’s activities
under this Agreement in adjusting and settling claims on behalf of Positive:

(a) All claims must be reported to Positive in a timely manner, generally
meaning making each member of the Claims and Litigation Committee aware of the
claim within three (3) business days of Management Company becoming aware of
same.

(b) A copy of the claim file shall be sent to Positive at its request or as soon
as it becomes known that the claim:

(i) has the potential to exceed an amount determined by The Insurance
Commissioner of the Commonwealth of Pennsylvania (the “Commissioner”),

 

10



--------------------------------------------------------------------------------

Execution Copy

 

(ii) involves a coverage dispute,

(iii) has the potential to exceed Management Company’s claims settlement
authority, as determined by the Positive Board or the Claims and Litigation
Committees,

(iv) is open for more than six (6) months,

(v) is closed by payment of an amount set by the Pennsylvania Insurance
Department or an amount set by the Positive Board or the Claims and Litigation
Committee, whichever is less.

(c) All claim files shall be the joint property of Positive and Management
Company. However, upon an order of liquidation of Positive, such files shall
become the sole property of Positive or its estate. Management Company shall
have reasonable access to and the right to copy the files on a timely basis.

8. Term and Termination.

(a) Term. The parties declare that the long-term continuity of the management
relationship under this Agreement is of the utmost importance to the mutual
business interests of Positive and the Management Company, and, therefore, this
Agreement shall have a seven (7) year rolling term as further provided in this
Section 8 (“Term”).

(b) Annual Extension of Term. Unless either Positive or the Management Company
shall provide a timely Cutoff Notice sent in accordance with the provisions of
Section 8(c), on each anniversary of the Effective Date the Term of this
Agreement shall automatically be extended for one (1) additional year such that
the Term is again extended to a full seven (7) years from the date of such
anniversary.

(c) Cutoff of Extension.

(i) By Positive. Beginning not more than ninety (90) or less than thirty
(30) days prior to the second anniversary of the Effective Date, and annually
thereafter no less than thirty (30) days prior to the anniversary of the
Effective Date, the Positive board of directors (“Positive Board”) shall review
the performance of the Management Company under this Agreement. If the Positive
Board on any such occasion shall by written resolution of a majority of the
members thereof determine that Positive determines not to continue this
Agreement beyond the remaining Term, then the Positive Board shall, prior to the
anniversary of the Effective Date, send written notice (the “Cutoff Warning
Notice”) to the Management Company describing the basis for its determination.
Representatives of the Diversus Parties shall have the right within fifteen
(15) days of receipt of the Cutoff Warning Notice to personally appear before
the Positive Board to address the concerns of the Positive Board. If, after due
consideration of the views of the Management Company, the Positive Board
nevertheless affirms its decision not to continue this Agreement beyond the
remaining Term, it shall send the Management Company a further written notice (a
“Cutoff Notice”) informing the Management Company of Positive’s definitive
determination not to continue this Agreement beyond the remaining Term. Upon
Diversus’ receipt of a Cutoff Notice, the automatic annual extension of the Term
under Section 8(b) shall cease and no longer be effective, and the Term shall
thereafter be a fixed term of seven (7) years beginning on the anniversary date
immediately following Positive’s sending of the Cutoff Warning Notice.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

(ii) By Diversus. The Diversus Parties shall have the right beginning not more
than ninety (90) or less than thirty (30) days prior to the second anniversary
of the Effective Date, and annually thereafter no less than thirty (30) days
prior to the anniversary of the Effective Date, to decide not to continue this
Agreement beyond the remaining Term, by sending to each of the Positive Parties
a Cutoff Notice prior to the anniversary of the Effective Date informing the
Positive Parties of Diversus’ determination not to continue this Agreement
beyond the remaining Term. Upon Positive’s receipt of a Cutoff Notice, the
automatic annual extension of the Term under Section 8(b) shall cease and no
longer be effective, and the Term shall thereafter be a fixed term of seven
(7) years beginning on the anniversary date immediately following Diversus’
sending of the Cutoff Notice.

(d) Termination for Cause.

(i) The Positive Parties shall have the right to terminate this Agreement on
account of a material breach of a material provision of this Agreement by a
Diversus Party, by giving not less than sixty (60) days prior written notice to
the Diversus Parties specifying in reasonable detail the nature and extent of
the breach; provided the breaching Diversus Party shall have the opportunity to
cure such breach within such sixty (60) period, unless the Diversus Parties have
previously cured two (2) or more material breaches of any material provision
previously. If such breach is not cured within such sixty (60) day period, (or
if any Diversus Party has previously cured two (2) or more such material
breaches of any material provision of this Agreement prior to the receipt of
such notice), the Positive Parties may by written notice to the Diversus Parties
declare this Agreement immediately terminated; and if such breach is cured
within such sixty (60) day period, the right to terminate on account of the
noticed breach shall be null and void.

(ii) In addition, the Positive Parties shall have the right to terminate this
Agreement:

A. Immediately if Management Company files a voluntary petition in bankruptcy,
or makes an assignment for the benefit of creditors; or if a committee of
creditors or other representative is appointed to represent its business; or

B. Immediately if an involuntary petition in bankruptcy is filed against it, and
Management Company fails within thirty (30) days following the appointment of
such committee or representative or the filing of such involuntary petition to
cause the discharge of such committee or representative or the dismissal of such
petition; or

C. Immediately if any Diversus Party is convicted of a felony and either
(1) such felony is related to actions or omissions taken on behalf of Positive
or any of its Affiliates or (2) relates to a breach of applicable laws or
regulations governing the insurance industry; or

 

12



--------------------------------------------------------------------------------

Execution Copy

 

D. Upon ten (10) days prior written notice if any director, officer, or employee
of a Diversus Party is convicted of a felony and either (1) such felony is
related to actions or omissions taken on behalf of Positive or any of its
Affiliates or (2), if such felony relates to a breach of applicable laws or
regulations governing the insurance industry, provided, however, that the
foregoing convictions shall not give rise to a right to terminate this Agreement
if such officer, employee or director is terminated or has resigned as an
officer, employee and/or director of all Diversus Parties prior to or within ten
(10) days after the conviction;

E. Immediately if any Diversus Party by virtue of an action undertaken by two or
more directors or officers, is found by a court of competent jurisdiction to
have committed fraud or willful misconduct against Positive or any of its
Affiliates; or

F. Upon ten (10) days prior written notice if any director, officer or employee
of a Diversus Party is found by a court of competent jurisdiction to have
committed and/or caused Diversus to have committed fraud or willful misconduct
against Positive or any of its Affiliates, provided, however, that the foregoing
finding shall not give rise to a right to terminate this Agreement if such
officer, employee or director is terminated or has resigned as an officer,
employee, agent and/or director of all Diversus Parties prior to or within ten
(10) days after the entry of the order or judgment by the court.

(iii) The Diversus Parties shall have the right to terminate this Agreement on
account of a material breach of a material provision of this Agreement by a
Positive Party, by giving not less than sixty (60) days prior written notice to
the Positive Parties specifying in reasonable detail the nature and extent of
the breach; provided the breaching Positive Party shall have the opportunity to
cure such breach within such sixty (60) day period. If such breach is not cured
within such sixty (60) day period, the Diversus Parties may by written notice to
the Positive Parties declare this Agreement immediately terminated; and if such
breach is cured within such sixty (60) day period, the right to terminate on
account of the noticed breach shall be null and void. For the avoidance of
doubt, Management Company does not have an automatic right to terminate this
Agreement if Positive is placed in receivership under Article V of The Insurance
Department Act of 1921 (40 P.S. §§221.1-221.63) (as amended, the “The Insurance
Department Act of 1921”).

(e) Termination by Mutual Agreement. Agreement may also be terminated at any
time by mutual written agreement of the Positive Parties and the Diversus
Parties.

9. Service Level Agreement.

(a) Service Levels. Schedule D attached hereto and made a part hereof sets forth
certain specific levels of service that Management Company must observe in its
performance of the Services (the “Service Levels”).

(b) Finding of a Deficiency. If the Positive Board has reviewed the performance
of the Management Company under this Agreement as compared against the Service
Levels, and has, by written resolution of a majority of the members of the
Positive Board, determined that the performance of the Management Company in
some material respect does not meet the Service

 

13



--------------------------------------------------------------------------------

Execution Copy

 

Levels, such determination shall constitute an asserted “Material Service
Deficiency”. The Material Service Deficiency shall not, except as otherwise
provided in Section 9(c), constitute a material breach of a material provision
of this Agreement pursuant to Section 8(d). Positive shall send written notice
(the “Deficiency Notice”) to the Management Company describing in detail the
Positive Board’s reasons for finding a Material Service Deficiency and,
following the Deficiency Notice, the Management Company shall take such
corrective action as may be necessary to cure such Material Service Deficiency
within sixty (60) days of the date of such Deficiency Notice.

(c) Resolution of Material Service Deficiency. The Management Company shall have
the opportunity to address its proposed corrective actions with the Positive
Board and to discuss the extent to which its proposed corrective actions are
consistent with the Service Levels and the standards of other medical
malpractice insurance companies. If, after any such information is presented, in
the reasonable judgement of the Positive Board absent manifest error, the
Material Service Deficiency has not been cured within sixty (60) days of the
date of such Deficiency Notice, Positive shall thereafter have the right to
assert that the Management Company is engaging in a material breach of a
material provision of this Agreement pursuant to Section 8(d) by virtue of
continued asserted Material Service Deficiency, which assertion shall be
resolved otherwise in accordance with the provisions of this Agreement
(including but not limited to Section 8(d)) and applicable law.

10. Indemnification and Insurance.

(a) Positive shall indemnify, defend and hold harmless Management Company and
each shareholder, officer, employee and agent thereof (each a “Management
Company Indemnified Person”), from and against all claims, losses, damages,
liabilities and expense (including, without limitation, settlement costs and any
reasonable legal fees and expenses or other expenses for investigation and
defending any actions or threatened actions) incurred by such Management Company
Indemnified Person as a result of any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
relating to or arising out of the Services provided by Management Company
hereunder, except to the extent the act or failure to act giving rise to the
claim for indemnification is determined by a court to have constituted the
fraud, negligence or willful misconduct of Management Company.

(b) Management Company shall indemnify, defend and hold harmless Positive and
each shareholder, officer, employee and agent thereof (each a “Positive
Indemnified Person”), from and against all claims, losses, damages, liabilities
and expense (including, without limitation, settlement costs and any reasonable
legal fees and expenses or other expenses for investigation and defending any
actions or threatened actions) incurred by such Positive Indemnified Person as a
result of any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, arising out of the
fraud, negligence or willful misconduct on the part of Management Company.

(c) Management Company will obtain and maintain errors and omissions insurance
(professional liability coverage) and directors and officers liability
insurance, with combined liability limits in a minimum amount of $1,000,000 per
claim and $2,000,000 in the aggregate. Management Company will provide Positive
with certificates of insurance which reflect the maintenance of the foregoing.

 

14



--------------------------------------------------------------------------------

Execution Copy

 

11. Prohibited Acts. Management Company shall not:

(a) Bind reinsurance or retrocessions on behalf of Positive. Any reinsurance or
retrocessions shall require the prior approval of the Positive Board and the
signature of a duly-authorized officer of Positive.

(b) Accept any risks to be underwritten by Positive, with such authority being
reserved to Positive as provided in Section 3(a)(ii).

(c) Commit the insurer to participate in insurance or reinsurance syndicates.
Participation in any insurance or reinsurance syndicate shall require the prior
approval of the Positive Board and the signature of a duly-authorized officer of
Positive.

(d) Appoint any agent without assuring that the agent is lawfully licensed to
transact the type of insurance for which the agent is appointed.

(e) Without the prior approval of the Positive Board or the unanimous approval
of Claims and Litigation Committee, pay or commit Positive to pay (i) any claim
over policy limits, or (ii) any claim over $1,000,000, in each case, net of
reinsurance.

(f) Collect any payment from a reinsurer or commit Positive to any claim
settlement with a reinsurer without the prior approval of the Positive Board. If
prior approval is given by the Positive Board, a report must be promptly
forwarded to Positive. (It is understood this prohibited act applies to settling
claims as between Positive and the reinsurers and does not apply to settling
policy claims utilizing the proceeds of reinsurance).

(g) Permit its subagent to serve on the Positive Board.

(h) Jointly employ an individual who is employed by Positive, unless approved by
the Pennsylvania Insurance Department and the Positive Board.

(i) Appoint a sub-managing general agent.

Any acts requiring the approval of the Positive Board under this Section 10 may
be approved by a duly-constituted committee of the Positive Board; provided that
no committee may override the decision of the Positive Board.

12. Protective Covenants, etc. Positive and Holdings jointly and severally make
the following covenants and agreements for the protection of the Diversus
Parties and their long-term interests under this Agreement:

(a) Defined Terms. For purposes of this Agreement, the following terms have the
meaning specified:

(i) “Affiliate” means a person that directly or indirectly through one or more
intermediaries controls or is controlled by, or is under common control with,
the person specified.

 

15



--------------------------------------------------------------------------------

Execution Copy

 

(ii) “Control,” “controlling,” “controlled by” and “under common control with”
(whether or not spelled with a capital “C”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract, or otherwise, unless the power is the result of an official position
with or corporate office held by the person.    Control shall be deemed to exist
if any person, directly or indirectly, owns, controls, holds with the power to
vote or holds proxies representing fifty per centum (50%) or more of the votes
that all shareholders would be entitled to cast in the election of directors (or
analogous positions for non-corporate entities). Without limiting the generality
of the foregoing, Holdings shall be deemed to control any person that is
controlled by Positive or any other direct or indirect subsidiary of Holdings.

(iii) “Change of Control” means (i) any sale or disposition by Holdings of any
of its stock or equity interests in Positive or in any New Holdings Insurer
which results in Holdings owning, directly or indirectly, less than 51% of the
outstanding capital stock or other equity interests in Positive or in any New
Holdings Insurer, (ii) any issuance of stock or other equity interests by
Positive or by any New Holdings Insurer which results in Holdings owning,
directly or indirectly, less than 51% of the outstanding capital stock or other
equity interests in Positive or in any New Holdings Insurer, (iii) the sale,
lease, transfer (including a loss portfolio transfer), exclusive license or
other disposition, in a single transaction or series of related transactions, of
more than 50% in value of the assets of Holdings, of Positive or of any New
Holdings Insurer, each taken separately, or (iv) a merger, consolidation, or
share exchange involving any of Holdings, Positive, or a New Holdings Insurer,
as the case may be, which results in Holdings owning, directly or indirectly,
less than 51% of the outstanding capital stock or other equity interests in
Positive or in any New Holdings Insurer.

(iv) “New Holdings Insurer” means any stock insurance company, mutual insurance
company, reciprocal exchange, risk retention group, or other form of risk
bearing entity directly or indirectly formed by Holdings or with respect to
which Holdings otherwise acquires control, directly or indirectly.

(b) Other Insurers. In the event that Holdings, either directly or indirectly
through another entity it controls, forms or otherwise acquires control of a New
Holdings Insurer, Positive and Holdings shall cause each New Holdings Insurer to
join into this Agreement with Management Company (or, if joining into this
Agreement is impracticable, shall cause the New Holdings Insurer to enter into
an agreement with Management Company on terms as nearly identical to this
Agreement as possible) such that Management Company shall have the benefit of
managing the business of all insurance companies controlled by Holdings; and
shall be entitled to be paid the Base Fee based upon the total gross written
premium of, and the Performance Fee on the combined results of, all insurance
companies controlled by Holdings as if all such insurance companies are combined
with Positive under Section 4(a)(ii).

 

16



--------------------------------------------------------------------------------

Execution Copy

 

(c) Changes of Control, etc. The Positive Parties jointly and severally covenant
and agree that they will not directly or indirectly engage or participate in a
Change of Control with respect to Positive, or any New Holdings Insurer, or
Holdings without the prior written consent of each of the Diversus Parties,
which the Diversus Parties may withhold or condition in their sole and absolute
discretion; provided, however, that if, in connection with a proposed Change of
Control, proper and appropriate provisions are made for Management Company to be
retained to continue to provide the services described herein in accordance with
all of the terms and conditions hereof (as the same may be in effect as of the
time of such Change of Control) to Positive and the New Holdings Insurers, or
for this Agreement (as the same may be in effect as of the time of such Change
of Control) to be assumed by a purchaser of the assets of such companies, or
extended to the operations formerly conducted by such companies after such
Change of Control to the same extent as if such Change of Control had not
happened, then the consent of the Diversus Parties shall not be required.

(d) Ancillary Agreements. Contemporaneously with the execution and delivery of
this Agreement, Positive is entering into an agreement with Andrews Outsource
Solutions, LLC, an Affiliate of Diversus (“AOS”), pursuant to which AOS will
provide litigation management services to Positive, and an agreement with
Gateway Risk Services, LLC, an Affiliate of Diversus, (“Gateway”), pursuant to
which AOS will provide claims adjustment services to Positive, in each case, on
terms and conditions acceptable to the Positive Board (such agreements,
collectively, the “Ancillary Agreements”). Throughout the Term of this
Agreement, Positive and Holdings shall keep the Ancillary Agreements in full
force and effect, and furthermore shall cause them to be extended to and to
apply to any New Holdings Insurer.

13. Miscellaneous.

(a) Management Company shall be an independent contractor, and its employees
shall in no event be considered Positive’s employees. Except as expressly
provided for herein, no agency or fiduciary relationship shall exist between the
parties as a result of the execution of this Agreement or performance hereunder
unless required by law or regulatory authority. Management Company does not act
as an insurer for any insured, and this Agreement shall not be construed as an
insurance policy or an undertaking by Management Company to act as, or accept
responsibility as, an insurer.

(b) Nothing in the Agreement is intended to restrict, or shall be construed to
restrict, either during or after the Term, the ability of a Diversus Party to
conduct an insurance-related business, whether directly or through the provision
of services to unrelated third parties, and whether or not any such business
competes with the business of Positive, Holdings or any Affiliate of Holdings,
nor shall any Diversus Party have any obligation to offer a business opportunity
to Positive, Holdings or any Affiliate of Holdings. Notwithstanding the
foregoing, during the Term, neither Diversus Party shall (i) hold a direct or
indirect ownership interest in any risk-bearing insurance company or other form
of risk-bearing insurance entity, other than an interest of less than 5% in the
securities of a publicly-traded company or (ii) provide underwriting services to
a business which competes with Positive in the markets in which Positive
operates without Positive’s written consent.

 

17



--------------------------------------------------------------------------------

Execution Copy

 

(c) This Agreement shall be governed by and construed in accordance with the
domestic, internal laws of the Commonwealth of Pennsylvania, without regard to
its principles pertaining to the conflict of laws. As to any dispute, claim, or
litigation arising out of or relating in any way to this Agreement, the parties
hereby agree and consent to be subject to the exclusive jurisdiction of the
United States District Court for the Eastern District of Pennsylvania. If
jurisdiction is not present in federal court, then the parties hereby agree and
consent to the exclusive jurisdiction of the state courts of Montgomery County,
Pennsylvania. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by law, (i) any objection that it may now or hereafter have to laying
venue of any suit, action or proceeding brought in such court, (ii) any claim
that any suit, action or proceeding brought in such court has been brought in an
inconvenient forum, and (iii) any defense that it may now or hereafter have
based on lack of personal jurisdiction in such forum.

(d) If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

(e) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. No party may
delegate its duties and obligations under this Agreement to any other person,
except for Management Company’s right to subcontract for the performance of
various of the Services as more fully set forth in the following paragraph (f).

(f) Management Company shall have the right to outsource or subcontract the
performance of some, but not substantially all, of the Services to Affiliated or
non-Affiliated persons, provided, however, that any outsourced or subcontracted
service provider shall maintain the same levels of service and performance
required of the Management Company hereunder, and the subcontracting or
outsourcing shall not relieve the Management Company of its primary
responsibility to perform the Services.

(g) This Agreement constitutes the entire understanding and agreement between
the parties, and supersedes all prior and contemporaneous agreements or
understandings, written or oral, of the parties hereto, with respect to its
subject matter. This Agreement may be modified, amended, or waived only in
writing executed by all the parties.

(h) No failure or delay on the part of a party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude or require any other
or further exercise thereof or the exercise of any other right, power or
privilege. No party shall be deemed, by any act of omission or commission, to
have waived any of its rights or remedies hereunder unless such waiver is in
writing and signed by such party. A waiver with respect to one event shall not
be construed as continuing or as a bar to or a waiver of any right or remedy
with respect to a subsequent event. The rights and remedies herein provided to
the parties are cumulative and not exclusive of any rights or remedies provided
by law.

 

18



--------------------------------------------------------------------------------

Execution Copy

 

(i) Notwithstanding anything to the contrary set forth herein, all claims,
transactions, and other matters hereunder shall be settled in a timely manner,
not less frequently than on a quarterly basis. All transactions hereunder shall,
to the extent applicable, be in compliance with the National Association of
Insurance Commissioners’ Accounting Practices and Procedures Manual.

(j) If Positive is placed in receivership or seized by the Commissioner under
The Insurance Department Act of 1921, (i) the rights of Positive under this
Agreement extend to the receiver or the Commissioner and (ii) the Books and
Records shall immediately be made available to the receiver or the Commissioner
immediately upon the receiver or the Commissioner’s request. Management Company
will continue to maintain systems, programs or other infrastructure
notwithstanding a seizure by the Commissioner under The Insurance Department Act
of 1921 and shall make them available to the receiver for as long as Management
Company continues to receive timely payment for Services rendered.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS

 

19



--------------------------------------------------------------------------------

Execution Copy

 

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have duly
executed and delivered this Agreement as of the day and year first set forth
above.

 

DIVERSUS MANAGEMENT, INC. By:   /s/ Leslie Latta  

Name: Leslie Latta

Title: COO

 

DIVERSUS, INC. By:   /s/ Gregory Campbell  

Name: Gregory Campbell

Title: Chair

 

POSITIVE PHYSICIANS INSURANCE COMPANY By:   /s/ Lewis S. Sharps M.D.  

Name: Lewis S. Sharps M.D.

Title: President

 

POSITIVE PHYSICIANS HOLDINGS, INC. By:   /s/ Lewis S. Sharps M.D.  

Name: Lewis S. Sharps M.D.

Title: President

Signature Page to Diversus – Positive Management Agreement

 

20



--------------------------------------------------------------------------------

Schedule A

UNDERWRITING POLICIES AND STANDARDS

See attached underwriting manual.

 

A-1



--------------------------------------------------------------------------------

Schedule B

POSITIVE RETAINED RESPONSIBILITIES AND COSTS

Positive is responsible for:

(a) the creation and oversight of investment, claims, and underwriting policy.

(b) the acceptance or rejection of risks as provided in Section 3(a)(ii).

(c) the creation and oversight of risk management policies and procedures (for
avoidance of doubt, any costs associated with employees related to risk
management shall remain a cost of Management Company).

(d) regulatory interactions and regulatory filings for Positive.

(e) choice of actuarial, tax, accounting, and audit service providers for
Positive.

(f) reimbursing the Management Company for the cost of management time preparing
the monthly Base Fee payment mechanics [in an amount not to exceed $1,000 per
month]

(g) responsibility for, and costs associated with, the preparation of Holdings’s
financial statements, SEC compliance, SEC filings and shareholder relations.

(h) Positive’s own out of pocket legal and professional services costs for firms
engaged by Positive incurred in connection with certain acquisitions following
the Effective Date of this Agreement, but not, for avoidance of doubt, the costs
for firms engaged by Diversus Parties in connection with such acquisitions or
for time spent by Diversus Parties’ staff in connection with such acquisitions

(i) the costs of Positive’s own brand marketing (i.e. its website, facebook
presence and google/search engine costs)

 

B-1



--------------------------------------------------------------------------------

Schedule C

CERTAIN CLARIFICATIONS AND ADJUSTMENTS TO SERVICES PROVIDED BY

MANAGEMENT COMPANY

(1) With respect to certain commissions and fees received by the Diversus
Parties:

(a) Positive agrees to continue payment of commissions on the current Ziemba
Agency book of business (which was purchased by Diversus in connection with the
PIPE Management acquisition), provided that (x) only the run-off of the current
book of business shall be subject to such commissions, (y) such commissions are
at market rates for similar books of business and in no event should be adjusted
higher, or in total higher than current rates, and (z) no new, other, or
additional commissions shall be paid by Positive Parties to Diversus Parties.

(2) With respect to certain Services provided by Management Company:

(a) In consideration of Section 2 whereby Management Company agrees to provide
sufficient computer software to perform the Services, Positive shall be
responsible for 50% of the remaining principal and interest on the obligations
incurred in connection with the purchase of the Delphi system by Positive and
Management Company shall be responsible for the remaining 50%.

(b) In consideration of historical allocations of expenses (including with
respect to third-party accounting support utilized for preparation of financial
statements) of Positive, Positive agrees to pay to Management Company an amount
equal to $200,000 annually (in equal quarterly installments) for a period ending
on the earlier of (x) 2 years from the date hereof, and (y) the date on which
Diversus merges with a wholly owned subsidiary of Positive on terms pursuant to
the Option Agreement.

 

C-1



--------------------------------------------------------------------------------

Schedule D

SERVICE LEVELS

As of the Effective Date, the parties have not established specific service
levels. If requested by Positive, the parties agree to work in good faith to
document and establish service levels that are generally consistent with the
service levels performed by the Management Company as of the Effective Date.

 

D-1